                    Case 1:20-mj-01373-LF Document 1 Filed 08/03/20 Page 1 of 4



AO 9l (Rcv          Crimiml Complaint
                                                                                                                  teeff*,"*
                                        UNrrBo SrarBs DrsrrucT CoURT
                                                                  for the
                                                                                                                  Wiu??"yi,
                   United States of America
                                                     District of New Mexico
                                                                                                                  '""algiL
                                  v.
                      ManuelA Chavira
                                                                             caseNo.
                                                                                       aO- fftf, -                    l5)3

                          De.fendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)     of              July 18, 2020                   in the county   of               Bemalillo             in the
                       District   of      New Mexico          ,   the defendant(s) violated:

             Code Section                                                      Offense Description
1. 18 U,S.C. $ 2119:                          Carjacking.

2. 18 U.s,c.   S   e24 (c)(l XAXiii)          Discharging a firearm during and in relation to a crime of violence.




        This criminal complaint is based on these facts:
See Attached Affidavit




        d    Continued on the attached sheet.



                                                                                                 Conpl ainanl's   s   igtnl ut'e

                                                                                     Peter Andazola FBI Task Force Officer
                                                                                                  Pfinted nailre ancl litle


Sworn to before me by telephone.


Date:             0810312020



City and state:                   Albuquerque, New Mexico                            Laura Fashing, U.S. Magistrate Judge
                                                                                                 Printed none and litle
                Case 1:20-mj-01373-LF Document 1 Filed 08/03/20 Page 2 of 4


         AX'F'IDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AIYD ARRNST WARRANT


           I, Peter Andazola being first duly sworn, hereby depose and state as follows:

                           INTRODUCTION AND AGENT'S BACKGROT'NI)

           l.      I am a New Mexico    State Police (NMSP) Agcnt and have been so employed for the past

seven years. I am currently assigned as a Task Force Officer (TFO) with the Federal Bureau of Investigation

(FBI), Albuquerque Violent Crime Task Force (VCTF), where             I   prirnarily investigate repeat violent

offenders involved in federal drug and firearm related crimes. I make this affidavit in support of a criminal

complaint and amest wamant charging MANUEL A. CHAVIRA with a violations of 18 U.S.C. $ 2l l9:

Carjacking, and l8 U.S.C $ 92a(c)(l)(A)(iii): Discharging a Firearm During and in Relation to a Crime        of

Violence. The violation occurred on July 18,2020, in Bernalillo Counfr, in the District of New Mexico,

          2.       This affidavit is based on my personal knowledge and information obtained from other law

enforcement officers and law enforcement reports that I have reviewed. This affidavit does not set forth all

of my knowledge or summarize all the investigative efforls in this investigation.

                                  STATEMENT OF PROBABLE CAUSE

          3.       On July 18,2020, Deputies with the Bernalillo County Sheriffs Depaftment initiated an

investigation at the San Jose De Annijo Cemetery in the South East area of Albuquerque in reference to an

armed robbery / carjacking. Upon amival Deputies contacted the victim of the crime, D.M.M. and leamed

that while D.M.M. and her sister S.M.M., were sitting in D.M.M.'s vehicle, which was parked in the parking

lot of a church, directly adjacent to the cemetery. D.M.M. was seated in the driver side of the vehicle while

S.M.M. was seated in the right front passenger, when they were approached by CHAVIRA. CIIAVIRA

approach the passenger side of thc vehicle and asked to charge his phone in D.M.M.'s vehicle. After

informing CHAVIRA his phone would not maintain a charge, CHAVIRA asked to use S.M.M.'s cellular

phone. S.M.M. complied with CHAVIRA's request and allowed him to place several calls in order to find

a   tow truck for his vehicle. After making several calls CHAVIRA returned the phone to S.M.M and advised

her if the last number he dialed called back it was his mother and to tell her "Alex" tried calling her. While

CHAVIRA was talking to S.M.M., D.M.M. exited the driver side of her vehicle and attempted to retrieve

a sweater form the trunk. As   CHAVIRA walked away, he turned around and brandish       a firearm.   C}|-AVIRA
             Case 1:20-mj-01373-LF Document 1 Filed 08/03/20 Page 3 of 4


      AFFIDAVIT IN SUPPORT OT CRIMINAL COMPLAINT AND ARREST WARRANT


began telling S.M.M. and D.M.M.        "l   arn not a bad person, but I have to take your vehicle." S.M.M. refused,

but D.M.M. removed the keys from the ignition and tried to hand the keys to CHAVIRA. As S.M.M. tried

to move away from CILAVIRA, CHAVIRA racked the slide on the firearm, which, based on my training

and experience, indicated that he inserted a round in the chamber of the firearm. CHAVIRA pointed the

firearm and began shouting "Do you want me to shoot her? Do you want me to shoot her?" At that point,

D.M.M. shouted at S.M.M. to nrn. As D.M.M. and S.M.M. ran away, they heard gunshots being fired. Later

D.M.M. and S.M.M. described the firearm,          as a black in colored, .22 or .25 caliber firearm.


        4.        While in the parking lot, Deputies were unable to recover any casings from the scene.

Deputies completed their investigation, documented the incident, and forwarded the investigation to the

Violent Crime Task Force. At this point, I assumed the investigation. On Ju\y22,2020,1met with D.M.M.

and conducted a photo array. D.M.M. positively identified CI{AVIRA as the suspect in this investigation.

Upon completion of the photo array, I conducted an interview with D.M.M. During the interview, I learned

D.M.M. was able to identi$ CHAVIRA through a website she discovered online as "Albuquerque Mas

Buscados." D.M.M. looked through her cellphone's internet history in order to show me the website.

D.M.M. could not locate the exact website but she did provide me with another Albuquerque online KRQE

News arlicle in which CHAVIRA was the alleged suspect in a high-speed pursuit with Bemalillo County

Sheriff deputies. On July 23,202A,1 met with S,M.M. and conducted a photo aray. S.M.M. identified

CHAVIRA      as the suspect in   this investigation.

                                     RELtrVAI\T CRIMINAL HISTORY

        5.        I   reviewed CHAVIRA criminal history and court records, and             I'm aware he has felony

convictions, to include:

             a.   On or about January 14, 2017, CHAVIRA was convicted of Receiving or transferring               a


                  stolen motor vehicle, Criminal Damage to property (over         $   1,000) and Aggravated fleeing

                  a law enforcement in the 2nd Judicial District Couft, Bernalillo County, New Mexico Case

                  No. D-202-CR-20 1 7-0033       8.
          Case 1:20-mj-01373-LF Document 1 Filed 08/03/20 Page 4 of 4


      AFFIDAVIT IN SI'PPORT OT CRIMINAL COMPLAINT AND ARREST WARRANT


             b.   CHAVIRA has been arrested approximately elven times for various offenses including but

                  not limited to receiving or'fransfering Stolen Motor Vehicle, tampering with evidence

                  (Highest crime a Third, fourth or Indeterminate degree felony), Aggravated Assault upon

                  a peace officer, aggravated fleeing a Law Enforcement Officer.

                                                INTERSTATE NEXUS

        6.        During the investigation I learned that D.M.M. was drivirrg a2019 Honda Civic SI motor

vehicle bearing vehiile identification number   ryf$   # 2HGFC#A56KH751813. I conducted research and

learned Honda Motor company does not manufacture vehicles in New Mexico. Therefore D.M.M. vehicle

traveled in interstate commerce prior to aniving at the San Jose De Armijo cemetery.

                                                 CONCLUSION

        7.        Based on the information contained herein,   I   believe probable cause exists to charge

CI-IAVIRA with a violation      of   18 U.S.C. $ 2l19 (Carjacking) and       l8 U.S.C I924   (cXlXAXiii)

(Discharging a Firearm During and in Relation to a Crime of Violence). Supervisory Assistant United

States Attorney Jack Burkhead approved    uiminal charging in this matter.

                                                                   Respectfully submitted,




                                                                   FBI Task Force Officer




Electronically submitted and telephonically sworn to on   August 3        ,2020.




  ited States Magistrate   J
